Citation Nr: 1761115	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-46 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left knee strain.

2. Entitlement to an initial rating in excess of 10 percent for a right knee strain.

3. Entitlement to an initial rating in excess of 10 percent for a left ankle sprain.

4. Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.

5. Entitlement to an initial rating in excess of 30 percent for other specified trauma and stressor related disorder (psychiatric disorder) for the period prior to July 15, 2013 and for the period beginning October 28, 2014. 

[The Veteran was assigned a 100 percent disability rating for his psychiatric disorder from July 15, 2013 to October 28, 2014.]




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The July 2014 rating decision granted service connection for a right ankle sprain, left ankle sprain, right knee sprain and left knee strain, assigning initial evaluations of 10 percent disability ratings for each with an effective date of May 22, 2014.  The November 2014 rating decision in part, granted service connection for an acquired psychiatric disorder diagnosed as other specified trauma and stressor related disorder, assigning an initial evaluation of 30 percent effective September 16, 2014.  

Thereafter, in a December 2015 decision review officer (DRO) decision, an earlier effective date of January 30, 2013, was assigned for the award of service connection for the Veteran's psychiatric disorder.  In addition, the DRO assigned an initial 30 percent rating for this disability for the period prior to July 15, 2013, a 100 percent rating for the period from July 15, 2013, to October 27, 2014, and a 30 percent rating since October 28, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided VA examinations in connection with his service-connected bilateral knee and bilateral ankle disorders in September 2015.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, while not pertinent here, with range of motion measurements of the opposite undamaged joint.  None of the VA examinations of record contain such information.

 In addition, the VA examiners stated that it would be mere speculation to determine the additional degree of loss during flare-ups.  Most recently, in September 2017, the Court found that an examination was inadequate because the examiner, although acknowledging that the veteran was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, the Court's holding in Correia and Sharp establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Therefore, new VA examinations are in order.

Further, with respect to the Veteran's claim for an increased rating for his psychiatric disorder, the Veteran was last afforded a VA examination in September 2015.  Thereafter, in a February 2016 Statement of the Accredited Representative, the Veteran's representative indicated that the Veteran's statements regarding this disability were not considered by the VA examiner in assessing the severity of this disability.  Therefore, the Veteran should be provided another VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to update the Veteran's VA medical treatment records dated from November 2016 forward.

2. After the above development has been completed, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his bilateral knee and bilateral ankle disorders.  The claims folder should be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.

Consistent with the Court's holding in Correia, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees and ankles.  If the examiner(s) is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

Functional loss during flare-ups and on repeated use: Consistent with the Court's holding in Sharp, the examiner(s) should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner(s) should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner(s) should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner(s) from the file and VA treatment records. 

 If the examiner(s) is/are not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3. Schedule the Veteran for an appropriate VA examination to assess the severity of his service connected psychiatric disability. The entire claims file should be made available to the examiner in conjunction with the examination. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate DBQ should be completed.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



